DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/610,777 (now PAT 10572863) filed on 01/30/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10,572,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims teaches every limitations of the present claims.  They present claims are broadened by removing some limitations in the independent claims.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 12/11/2020, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that the cited references fail to teach “monitoring the data store to track the raw machine data corresponding to the processed machine data maintained in the data store” and “based on the processed machine data maintained in the data store, assigning to the account a storage consumption that is a size of the raw machine data corresponding to the processed machine data maintained in the data store, the size of the raw machine data being different from a storage footprint of the processed machine data maintained in the data store”, as required by the amended independent claims.  Examiner agrees that Das teaches comparing the size of the of processed data size (i.e. storage footprint of the processed data maintained in the data store), rather than the size of the raw machine data, to the threshold.  Leggette teaching is unclear whether it assigns a storage consumption that matches the raw machine data size.  Column 7 line 17-19 of Leggette, as quoted by Applicant, does appear to suggest assigning a storage consumption that matches the storage footprint (i.e. processed data size) for the account.  In addition, Heidel also fails to mention assigning the account a storage consumption.  Rather, Heidel teaches where to store the data based on its size.  Examiner has conducted new search, but no relevant prior art is found.  Accordingly, the rejection under 35 U.S.C. 103 has been withdrawn. 
Examiner also would like to point to the Patent Board Decision of the parent application 14/610,777 filed on 08/16/2019.  In the paper, the PTAB reversed Examiner’s rejection under 35 U.S.C. 101 for the parent claims with similar limitations to the present claims.  The PTAB sided with the Applicant that instead of tracking the storage footprint like conventional system, the claimed technique tracks the data taken in, thereby reducing the complexity of conventional tracking techniques in raw machine data storage and management systems.  And by reducing the complexity of tracking techniques, the claimed technique represents an improvement in data storage technology.  For similar reason, no rejection under 35 U.S.C. 101 is cited.
Since Applicant has not filed a terminal disclaimer, Double Patenting rejection is maintained.  The claims are otherwise allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2021